Citation Nr: 1210552	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis.

2.  Entitlement to service connection for a bilateral leg and knee disorder (other than left tibial fracture, patellar tendinitis, and infrapatellar bursitis), to include as secondary to service-connected residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from January 26, 1981 to April 23, 1981, and on periods of active duty for training (ACDUTRA), including from January 16, 1988 to February 1, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought.  

The Veteran has claimed entitlement to service connection for a cervical spine disorder and a stomach disorder.  See VA Form 21-4138, dated August 13, 1998.  THESE CLAIMS ARE REFERRED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a lumbar spine disorder  and for a disorder of both legs and knees (other than left tibial fracture, patellar tendinitis, and infrapatellar bursitis).  He also claims entitlement to an increased disability rating for the service-connected residuals of left tibial fracture; patellar tendinitis; infrapatellar bursitis.  A remand is necessary for each of these claims for the following reasons.  

Regarding the service connection claims, service treatment and other records on file reflect injuries during ACDUTRA referable to the claimed disorders.  On file is a sworn statement dated in October 1980 from a witness verifying that the Veteran was running to formation when he accidently ran into a steel pipe causing him to fall, and that later that day the Veteran began to feel numbness in his feet.  
 
Service treatment records include a statement of medical examination and duty status dated in October 1980 showing that the Veteran was running during ACDUTRA and ran into a steel pipe hitting his left knee, and falling to the ground onto his right knee.  The Veteran reported that later that day he began to feel that his feet were becoming numb.  The report noted that the Veteran sustained soft tissue injuries to the lower legs and reported hypesthesia.  The Veteran was admitted for observation.  The report contains findings of an injury consisting of contusion; tibial plateaus, bilateral.  It was noted that the Veteran was seen at Meynard Hospital on Martinique.

Service treatment records include a September 1981 treatment record showing that the Veteran was being seen for a trauma injury to the chest and right hand on September 26, 1981, due to a fall.  He was seen at Caguas Regional Hospital.  The Veteran further reported pain involving all of his body.  The assessment included contusion ribs/back, sprained fingers.  

A statement of medical examination and duty status dated in January 1988 shows that on that day the Veteran was performing an obstacle course during ACDUTRA when he injured his left knee.  In a February 1988 memorandum on the subject of requested hospitalization and treatment, a commanding officer wrote that the Veteran injured his left knee in January 1988 while conducting an obstacle course.

Service treatment records include a February 1988 treatment record showing the Veteran was being seen for an injury to the left knee in January 1988.  That record noted findings regarding impairment of the left leg and back, including muscle sprain back.  Service treatment records dated between March and December 1988 show that the Veteran was seen at different times for follow-up treatment after the January 1988 injury.  These records include complaints regarding the left knee and back pain. 

As reflected in a report of VA examination in August 2007, the Veteran does have a current lumbar spine disorder diagnosed then as discogenic disease of the lumbar spine; and bilateral knee disorders diagnosed then as right knee patellofemoral syndrome and left knee patellofemoral syndrome.

Under the relevant rules for legal analysis of the question at hand, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

If a Veteran served 90 days or more of active service during a period of service, during a war period or after December 31, 1946, then-as potentially relevant here-arthritis or osteomalacia is presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of separation from the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  The date of separation from service is the date of discharge or release from the period of service on which the claim is based.  38 C.F.R. § 3.307(a)(2).  The Veteran's periods of active service lasted less than 90 days, and therefore may not be a basis for any presumptive service connection for arthritis or osteomalacia.	

Regarding both service connection claims, the Veteran is competent to provide a report of his continued relevant symptoms since active service, and the Board finds his statements reporting on his chronic symptoms regarding both claims to be credible and any examination should take that evidence into consideration in providing an opinion as to nexus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

In light of the Veteran's contentions and the state of the record, the Board finds that VA examinations are necessary to adjudicate the two service connection claims.  VA examinations in July 2007 and August 2007 in combination contain opinions that addressed whether (1) a lumbar spine disorder to include discogenic disease, or (2) a bilateral legs and knees disorder, other than left tibial fracture, patellar tendinitis, and infrapatellar bursitis, may be etiologically related to the Veteran's service-connected residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis.  

However, review of the claims file reflects that the Veteran has not been afforded a VA examination that provides a responsive etiological opinion on these claims as to whether it is as likely as not that any lumbar spine disorder, or any bilateral legs and knees disorders (other than left tibial fracture, patellar tendinitis, and infrapatellar bursitis) may be etiologically related directly to the Veteran's service or incidents therein.  Therefore, following a thorough review of the entire claims folder, such examinations should be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, an additional request should be made for the Veteran's complete service treatment records, as well as to confirm his complete periods of active duty training and inactive duty training.  A request should also be made for his treatment records from Caguas Regional Hospital and Meynard Hospital.

Regarding the disability rating claim, the most recent VA examination of the Veteran's service-connected residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis was in September 2008.  The most current VA treatment records on file are dated in October 2008.  The Veteran indicated in a February 2010 statement that he receives treatment for his service-connected leg condition from a VA medical facility, thereby indicating there should be VA treatment records outstanding dated since October 2008.  Evidence also shows that he was treated by VA in 1988.  In the February 2010 statement, the Veteran also said that he was given a wheelchair and crutches because he cannot walk any more.  

Given the statement regarding the new requirement of a wheelchair and crutches because he cannot walk anymore, the record reflects that the Veteran's service-connected left lower extremity disability may have worsened since the most recent VA examination in September 2008.  Therefore, that disability rating claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of his residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the Veteran requested a TDIU in February 2010.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his residuals of left tibial fracture; patellar tendinitis; infrapatellar bursitis on his employability.  After all appropriate development has been completed the Veteran's TDIU claim should be adjudicated based on all evidence of record.   

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records dated since January 1988.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is REMANDED for the following action:

1.   Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a claim of entitlement to a TDIU.
  
2.  Contact the National Personnel Records Center, and or any other appropriate source, and request a complete copy of the Veteran's service treatment records, to include all clinical records and hospitalization records.  A complete copy of the Veteran's service personnel records should also be obtained.

3.  Verify the Veteran's complete dates of service, to all periods of active duty training and inactive duty training.  The Board is particularly interested in any service in October 1980 and September 1981.

4.  Make arrangements to obtain the Veteran's complete treatment records from Caguas Regional Hospital dated in September 1981, and from Meynard Hospital dated in October 1980

5.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the San Juan and Rio Piedras VA treatment facilities, dated since January 1988.  If these records are not available, a negative reply is required. 

6.  After completion of the above development, schedule the Veteran for a VA orthopedic examination to determine (A) the nature and etiology of his claimed (i) lumbar spine disorder and (ii) bilateral leg and knee disorders; and (B) the severity of his service-connected residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis.  

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  

In offering opinions, the examiner must acknowledge and discuss the Veteran's reports of a continuity of relevant symptoms since service, and any current relevant symptoms and diagnosis regarding the claimed conditions.  

The examiner should identify all current lumbar spine and bilateral leg and knee disorders found to be present.

The examiner should opine as to whether it is at least as likely as not that any current low back disorder had it had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the injuries in September 1981 and/or January 1988.

The examiner should opine as to whether it is at least as likely as not that any current low back disorder was either (a) caused by or (b) aggravated by the service-connected residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis, to include any altered gait associated therewith.  

The examiner should opine as to whether it is at least as likely as not that any current bilateral leg/knee disorder (other than residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis) had it had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the injuries in October 1980 and/or January 1988.

The examiner should opine as to whether it is at least as likely as not that any current bilateral leg/knee disorder (other than residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis) was either (a) caused by or (b) aggravated by the service-connected residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis, to include any altered gait associated therewith.  

For the Veteran's residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis, the examiner should identify all musculoskeletal pathology found to be present.  The examination should include relevant range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left lower extremity, i.e., the extent of the Veteran's pain-free motion.  Fully describe any functional effects of the residuals of left tibial fracture; patellar tendinitis; infrapatellar bursitis  and the impact of such on the Veteran's employability.  

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - currently consisting of residuals of left tibial fracture, patellar tendinitis, infrapatellar bursitis - and any disability the examiner finds to be related to service or the service-connected disability in the opinion requested above.   In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

7.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Finally, readjudicate the Veteran's claims on appeal.  If a benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case on that claim and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


